internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-113017-04 cc psi b4 number release date index uil no case-mis no --------------------------------------------------- ----------------------------------- -------------------------- ----------------------------------------- ---------------- ----------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------- -------------------- ----------------------------- --------------------- ------- ----------------- legend husband wife trust trust state charity corporate trustee date date date citation ------------------- -------------------- ---------------------------------------------------------- ------------------------------------------ -------- -------------------- ----------------------------------------------- ------------------------- --------------------------- ------------------- ----------------------------------------------------------------------------- tam-113017-04 ----------------------------------------------------------------------------- issues whether under sec_2056 or sec_2056 of the internal_revenue_code the surviving spouse’s interest in trust qualifies for the marital_deduction whether under sec_2056 the surviving spouse’s interest in trust qualifies for the marital_deduction conclusions the surviving spouse’s interest in trust qualifies for the marital_deduction under sec_2056 the surviving spouse’s interest in trust does not qualify for the marital_deduction under sec_2056 facts trust on date husband and wife trustors executed trust trust was funded with community_property the beneficiaries of trust are husband and wife the original trustees were husband wife and corporate trustee paragraph a of trust provides that the trustee shall distribute the income and principal of the trust to the trustors or to such persons and in such amounts as either of the trustors or their authorized representatives may direct any net_income not so distributed shall be added to the principal of the trust annually paragraph b provides that in the event that either trustor becomes severely ill or incapacitated or otherwise unable to communicate with the trustee then the trustee shall have full discretionary authority to utilize income and principal of the trust for the benefit of trustors for such purposes as trustee determines to be in the best interest of trustors comprising the trust shall continue to be held in trust for the benefit of the surviving trustor under the provisions of trust except that any power or right given to the trustors shall be exercisable by the surviving trustor acting alone paragraph a provides that upon the death of either trustor the assets paragraph b provides that when neither trustor is living the trust shall paragraph b provides that the trustors shall have the right to amend or tam-113017-04 terminate and all assets of the trust shall be delivered by the trustee to charity revoke the trust agreement at any time and from time to time in writing delivered to the trustee in addition trustors may withdraw all of or part of the assets from the trust at any time in the event a guardian for either trustor should be appointed by any court of competent jurisdiction the trust shall be irrevocable by the guardian and shall not be subject_to amendment during the existence of the guardianship trust shall be controlled by the laws of state trust husband’s separate_property the beneficiaries of trust are husband and wife the original trustees were husband and corporate trust if husband ceased to be a trustee wife was to succeed as co-trustee paragraph provides that the administration construction and validity of the on date husband as trustor executed trust trust was funded with paragraph a of trust provides that the trustee shall distribute the income and principal of the trust to the beneficiaries or to such persons and in such amounts as the trustor or his authorized representatives may direct any net_income not so distributed shall be added to the principal of the trust annually paragraph b provides that in the event that trustor becomes severely ill or incapacitated or otherwise unable to communicate with the trustee then the trustee shall have full discretionary authority to utilize income and principal of the trust for the benefit of the beneficiaries for such purposes as trustee determines to be in the best interest of the beneficiaries paragraph a states upon the death of either beneficiary the assets comprising the trust shall continue to be held in trust for the benefit of the surviving beneficiary under the provisions hereof paragraph b provides that when neither beneficiary is living the trust shall terminate and all assets of the trust shall be delivered by the trustee to charity paragraph provides that the administration construction and validity of the trust shall be controlled by the laws of state husband’s estate_tax_return on date husband died husband was a resident of state a community_property_state on date the executor for husband’s estate filed form_706 united tam-113017-04 states estate and generation-skipping_transfer_tax return on the form_706 the executor included percent of the value of trust and percent of the value of trust in husband’s gross_estate and claimed a marital_deduction for those amounts the executor elected to treat both trusts as qualified_terminable_interest_property qtip for purposes of sec_2056 law and analysis sec_2056 allows a marital_deduction for the value of any interest in property that is included in the gross_estate and that passes from the decedent to the decedent’s surviving_spouse sec_2056 disallows this deduction in the case of a nondeductible terminable_interest in property that passes to the surviving_spouse that is an interest in property that will terminate or fail on the lapse of time upon the occurrence of an event or contingency or on the failure of an event or contingency to occur with respect to which on termination the property passes to another sec_2056 provides an exception to the terminable_interest_rule of sec_20_2056_b_-5 of the estate_tax regulations provides that if an sec_2056 where the surviving_spouse receives a life_estate and general_power_of_appointment an interest in property will be eligible for the marital_deduction where the interest passes from the decedent to the surviving_spouse and the surviving_spouse is entitled_for_life to all the income from the entire_interest or all the income from a specific_portion thereof payable annually or at more frequent intervals and the surviving_spouse possesses a power to appoint the entire_interest or such specific_portion in favor of the surviving_spouse or of the estate of the surviving_spouse or in favor of either whether or not in each case the power is exercisable in favor of others no other person may have the power to appoint any part of the interest to any person other than the surviving_spouse the power in the surviving_spouse must be exercisable alone and in all events interest is transferred in trust the surviving_spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest for purposes of the requirement that the surviving_spouse be entitled_for_life to all the income if the effect of the trust is to give her substantially that degree of beneficial_enjoyment of the trust property during her life which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust such degree of enjoyment is given only if it was the decedent’s intention as manifested by the terms of the trust instrument and the surrounding circumstances that the trust should produce for the surviving_spouse during her life such an income or that the spouse should have such use of the trust property as is consistent with the value of the trust corpus and with its preservation the designation of the spouse as sole income_beneficiary for life of the entire_interest or a specific_portion of the entire_interest will be sufficient to qualify the trust unless the terms of the trust and the surrounding circumstances considered as a whole evidence an intention to deprive the spouse of the requisite degree of enjoyment in determining whether a_trust evidences that intention the treatment required or sec_20_2056_b_-5 provides that provisions granting administrative sec_20_2056_b_-5 provides that an interest passing in trust fails to satisfy tam-113017-04 permitted with respect to individual items must be considered in relation to the entire system provided for the administration of the trust powers to the trustee will not have the effect of disqualifying an interest passing in trust unless the grant of powers evidences the intention to deprive the surviving_spouse of the beneficial_enjoyment required by the statute such an intention will not be considered to exist if the local courts will impose reasonable limitations upon the exercise of the powers the trustee’s power to apply income or corpus for the benefit of the surviving_spouse if subject_to reasonable limitations will not disqualify the interest passing in trust to the surviving_spouse sec_20_2056_b_-5 provides that if a_trust may be terminated during the life of the surviving_spouse under the spouse's exercise of a power_of_appointment or by distribution of the corpus to the spouse the interest passing in trust satisfies the requirement that the spouse be entitled to all the income if the spouse is entitled to the income until the trust terminates or has the right exercisable in all events to have the corpus distributed to the spouse at any time during the spouse's life the condition that the spouse be entitled to all the income to the extent that the income is required to be accumulated in whole or in part or may be accumulated in the discretion of any person other than the surviving_spouse to the extent that the consent of any person other than the surviving_spouse is required as a condition_precedent to distribution of the income or to the extent that any person other than the surviving_spouse has the power to alter the terms of the trust so as to deprive the spouse of the right to the income sec_20_2056_b_-5 provides that the spouse is entitled_for_life to all of the income if under the terms of the trust the spouse has a right exercisable at least annually to require distributions to the spouse of trust income and otherwise trust income is to be accumulated and added to corpus does not meet the requisite standards under sec_2056 unless the power falls within one of the following categories a power to appoint fully exercisable in the surviving spouse’s favor at any time following the decedent's death as for example an unlimited power to invade a power to appoint exercisable in favor of the surviving spouse’s estate or a combination of the powers described under and such a power if exercisable during life must be fully exercisable during life or if exercisable by will must be fully exercisable irrespective of the time of the surviving spouse’s death however the condition that the surviving spouse’s power must be exercisable in all events is not satisfied unless irrespective of when the surviving_spouse may die the entire_interest or a specific_portion of it will at the time of the surviving spouse’s death be subject_to one power or the other sec_20_2056_b_-5 provides that the spouse’s power_of_appointment sec_20_2056_b_-5 provides that a power is not considered to be a power tam-113017-04 exercisable by a surviving_spouse alone and in all events if the exercise of the power requires the joinder or consent of any other person the power is not exercisable in all events if it can be terminated during the life of the surviving_spouse by any event other than her complete exercise or release of it sec_20_2056_b_-5 provides that if the surviving_spouse has the requisite power to appoint to herself or her estate it is immaterial that she also has one or more lesser powers thus if she has an unlimited power_of_withdrawal she also may have a limited testamentary power sec_2056 provides a second exception to the terminable_interest_rule set forth in sec_2056 this exception is for qualified_terminable_interest_property this is property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying in addition to the requirement that the surviving_spouse be entitled to all of the income_interest for life in the trust property if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse while the surviving_spouse is alive income from the property payable annually or at more frequent intervals sec_2056 also requires that no person have a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s lifetime under sec_20_2056_b_-7 the surviving_spouse is included within the prohibited class of powerholders sec_20_2056_b_-7 provides that the principles of sec_20_2056_b_-5 relating to whether the spouse is entitled_for_life to all of the income from the entire_interest or a specific_portion of the entire_interest apply in determining whether the surviving_spouse is entitled_for_life to all of the income from the property for purposes of sec_2056 sec_20_2056_b_-7 provides that an income_interest in a_trust will not fail to constitute a qualifying_income_interest_for_life solely because the trustee has a power to distribute principal to or for the benefit of the surviving_spouse the fact that property distributed to a surviving_spouse may be transferred by the spouse to another person does not result in a failure to satisfy the requirement of sec_2056 however if the surviving_spouse is legally bound to transfer the distributed property to another person without full and adequate_consideration in money or money’s worth the requirement of sec_2056 is not satisfied tam-113017-04 sec_20_2056_b_-7 example considers a_trust which provides that the surviving_spouse is entitled to receive all of the income at least annually the trustee is given the power to distribute corpus to beneficiaries other than the surviving_spouse the example concludes that the property passing to the trust is not deductible under sec_2056 in addition the example states that the trust property would not be deductible under sec_2056 if the surviving_spouse rather than the trustee held the power to appoint in revrul_72_154 1972_1_cb_310 decedent’s will established a marital trust for the decedent’s spouse pursuant to which the trust net_income was paid monthly to his surviving_spouse for life with trust corpus to be distributed at the spouse’s death as the spouse appoints by will pursuant to a general_power_of_appointment during the spouse’s lifetime the trustees may in their discretion pay to the surviving_spouse such sum from the principal as the surviving_spouse requests for the purpose of providing for the welfare maintenance support or education of decedent’s descendants the ruling considered whether this provision empowered the trustee to appoint any part of the principal to any person other than the surviving_spouse the ruling concludes that the power to invade corpus is a discretionary power_of_appointment that is exercisable only at the surviving spouse’s volition therefore as principal can be diverted to others during the surviving spouse’s lifetime only by her initiative the special_power_of_appointment is not deemed to curtail the spouse’s general_power_of_appointment for purposes of sec_2056 accordingly the spouse’s discretionary special power to direct distribution of trust corpus to persons other than the spouse did not constitute a power to appoint trust corpus to persons other than the surviving_spouse that would disqualify the trust under sec_2056 revrul_55_518 1955_2_cb_384 involves a situation where under the terms of a testamentary_trust decedent’s spouse was granted an inter_vivos general_power_of_appointment exercisable during her lifetime however the spouse was legally incompetent from the date of the decedent’s death until the date of her own death and therefore was at all times legally incapable of exercising the power the ruling concludes that the transfer in trust qualifies for the marital_deduction under sec_2056 even though the spouse was mentally incompetent at all times after her spouse’s death although the spouse could not exercise the power because of incompetency the power continued in existence during the spouse’s lifetime revrul_75_350 1975_2_cb_366 involves facts similar to those presented in to revrul_55_518 except that the surviving_spouse was granted a testamentary_power_of_appointment the issue presented is whether the spouse’s power is exercisable in all events for purposes of sec_2056 if the spouse was at all times legally foreclosed from executing a will and exercising the power because the spouse was incompetent under state law the revenue_ruling states that the requirement under sec_2056 that the spouse’s power be exercisable in all events does not refer to those events that state law has determined to be sufficient to deprive a person of tam-113017-04 control of his or her property during a period of physical or mental incompetency otherwise no trust could qualify for the marital_deduction under sec_2056 because the possibility exists that any person could become incompetent rather the practical inability of the spouse to exercise the power due to legal incapacity does not affect qualification under sec_2056 provided the power continues in existence during the spouse’s lifetime in this regard the revenue_ruling distinguishes tingley v commissioner 22_tc_402 aff’d sub nom 223_f2d_163 1st cir where the marital_deduction was disallowed because under the terms of the trust in the event of the spouse’s incapacity the spouse’s power_of_appointment and right to receive all trust income terminated revrul_85_35 1985_1_cb_328 holds that a marital trust satisfies the requirements of sec_2056 if under state law the trustee has the power if the spouse becomes legally disabled to distribute trust income to a relative or a court-appointed representative for the benefit of the spouse or the trustee may spend trust income directly for the benefit of the spouse the ruling holds that under the facts presented the spouse is entitled_for_life to all trust income because under state law even if the spouse became incapacitated the recipients of the trust income would be required to expend all the income for the benefit of the spouse issue in this case under paragraph a of trust the trustee is to distribute trust income to the wife or such persons as the wife directs in such amounts as she directs in addition under paragraph b wife has the right to withdraw all or part of the assets from the trust at any time as discussed above in accordance with sec_20_2056_b_-5 wife is entitled_for_life to all trust income in view of her power to require that all trust assets be distributed to her further the wife’s discretionary power to direct that trust income be distributed to decedent’s descendants does not change this result see revrul_72_154 cited above in addition under sec_20_2056_b_-5 the requirement that the spouse be entitled_for_life to all of the income is satisfied if the spouse has the right exercisable in all events to have the corpus distributed to the spouse wife’s power to withdraw corpus under paragraph b satisfies this requirement finally under paragraph b wife’s power to withdraw the entire corpus at any time constitutes a power_of_appointment exercisable by the spouse alone and in all events that satisfies the requirements of sec_20_2056_b_-5 as discussed above paragraph b does grant the trustee in the event of wife’s incapacity discretionary authority to utilize trust income for wife’s benefit or in her best interests in addition under paragraph b wife’s power_to_revoke or amend the trust is terminated if a guardian is appointed for wife however neither paragraph b nor paragraph b operates to terminate wife’s lifetime power to withdraw trust corpus under any circumstances since this power to withdraw will continue in existence even in the event of wife’s incapacity or the appointment of a guardian the tam-113017-04 provisions of paragraph sec_3 and b do not effect qualification of trust for the marital_deduction under sec_2056 see revrul_75_350 cited above revrul_55_518 cited above accordingly wife is entitled_for_life to all of the income and possesses a general_power_of_appointment that is exercisable by the wife alone and in all events the requirements of sec_2056 are satisfied with respect to wife’s interest in trust therefore we conclude that wife’s interest in trust qualifies for the marital_deduction issue under the terms of trust during husband’s life trust income and principal is to be distributed to the beneficiaries husband and wife or to such persons and in such amounts as husband or his authorized representatives may direct any income that is not distributed is to be added to corpus after husband’s death the assets of the trust are to be held in trust for the benefit of wife under the provisions hereof accordingly wife’s interest in trust does not constitute a qualifying_income_interest_for_life under sec_2056 under the terms of the trust the extent to which trust income or principal is to be paid to wife is within the discretion of the trustees thus wife is not entitled_for_life to all trust income since the trust income may be accumulated at the discretion of the trustee the language of the trust is unambiguous regarding income distributions and accordingly it is unnecessary to construe the instrument to determine husband’s intent see citation even if we considered all of the language in the trust instrument to determine the intent of husband there are no other provisions in the trust instrument to support a construction that husband intended wife to be entitled to all the income from the trust or that husband intended the trust to qualify for the marital_deduction under sec_2056 therefore we conclude that trust does not qualify for the marital_deduction under sec_2056 caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
